DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-13-2021 and 03-22-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (2021/0368946).
Regarding claim 1, Aoki discloses a shoe comprising: 
an outsole having a heel end (fig 8, member 12); 

    PNG
    media_image1.png
    721
    1027
    media_image1.png
    Greyscale
 
an upper (fig 8, member 14) coupled to the outsole and including a first upper portion (fig 8, member 14a) movable relative to a second upper portion (fig 8, member 14b), wherein the heel end of the outsole is coupled to the upper to define a heel region (rear portion of member 12); and 
a lacing system including: a rotary dial (fig 8, member 42) mounted to the first upper portion; 
a first lace portion coupled between the rotary dial and the second upper portion  such that rotation of the dial tightens the first lace portion (fig 8 annotated above); and 
a second lace portion coupled between the rotary dial and the second upper portion such that rotation of the rotary dial tightens the second lace portion, wherein the first lace portion is aligned with the heel region (fig 8 annotated above, para 0040 to 0042).  
Regarding claim 2, Aoki discloses the first upper portion includes a strap and the rotary dial is mounted on the strap (fig 8 annotated above).

    PNG
    media_image2.png
    487
    943
    media_image2.png
    Greyscale

Regarding claim 7, Aoki discloses the outsole further includes a toe end, an outsole length between the heel end and the toe end, and a pedal region positioned 50%-70% of the outsole length from the heel end, and wherein the second lace portion is aligned with the pedal region (fig 12 annotated above).  
Regarding claim 8, Aoki discloses the second upper portion includes a first lace guide and a second lace guide, and wherein the first upper portion includes a third lace guide positioned between the first lace portion and the second lace portion, and wherein the first lace portion and the second lace portion are each part of a unitary lace that extends from the rotary dial, through the first lace guide, through the third lace guide, through the second lace guide, and back to the rotary dial (fig 8 annotated above).
Regarding claim 9, Aoki discloses the second upper portion includes a fourth lace guide and a fifth lace guide, wherein the fourth lace guide is positioned between the rotary dial and the first lace guide to align the first lace portion with the first lace guide and the fifth lace guide is positioned between the rotary dial and the second lace guide to align the second lace portion with the second lace guide (fig 8 annotated above).
Regarding claim 11, Aoki discloses the outsole further includes a toe end, an outsole length between the heel end and the toe end, and a medial arch region positioned 30%-50% of the outsole length from the heel end, wherein a rear lacing assembly defines a closure center line that extends from a center portion of the rotary dial towards an angular midpoint between the first lace portion and the second lace portion, and wherein the closure center line is aligned with the medial arch region (fig 8 annotated above).
Regarding claim 12, Aoki discloses a shoe comprising: 
an outsole (fig 8, member 12); 
an upper (fig 8, member 14) including a first upper portion (fig 8, member 14a) movable relative to a second upper portion (fig 8, member 14b); and 
a lacing system including: 
a rotary dial (fig 8, member 42) mounted to the first upper portion; 
a first lace portion coupled between the rotary dial and the second upper portion such that rotation of the dial tightens the first lace portion (fig 8 annotated above); and 
a second lace portion coupled between the rotary dial and the second upper portion such that rotation of the rotary dial tightens the second lace portion (fig 8 annotated above), 
wherein the second upper portion includes a first lace guide and a second lace guide, and wherein the first upper portion includes a third lace guide positioned between the first lace portion and the second lace portion, and wherein the first lace portion and the second lace portion are each part of a unitary lace that extends from the rotary dial, through the first lace guide, through the third lace guide, through the second lace guide, and back to the rotary dial (fig 8 annotated above).
Regarding claim 13, Aoki discloses the first upper portion includes a strap and the rotary dial is mounted on the strap (fig 8 annotated above).
Regarding claim 18, Aoki discloses the first lace portion is aligned with a heel region of the shoe (fig 8 annotated above). 
Regarding claim 19, Aoki discloses the outsole has a heel end, a toe end, and an outsole length from the heel end to the toe end, wherein the outsole includes a pedal region that is 50% to 70% of the outsole length from the heel end, and wherein the second lace portion is aligned with the pedal region (fig 12 annotated above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (2021/0368946).
Regarding claims 3 and 13, Aoki teaches all limitations of claims 3 and 13 except the strap wraps across a centerline of the shoe. However, Aoki teaches another strap (fig 8, member 16) wraps across a centerline of the shoe; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make the strap a bit longer to have more secure for the shoe.
Regarding claims 4 and 14, Aoki teaches all limitations of claims 4 and 14 except a free end of the strap wraps at least 15 mm beyond the centerline of the shoe. However, Aoki teaches another strap (fig 8, member 16) wraps across a centerline of the shoe which could be more than 15mm from the centerline; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make the strap a bit longer to have more secure for the shoe.
Regarding claims 5 and 15, Aoki teaches all limitations of claims 5 and 15 except the first upper portion comprises a lateral part of the upper, wherein the second upper portion comprises a medial part of the upper, and wherein the strap comprises a lateral strap that wraps across a centerline of the shoe and overlaps the medial part of the upper. However, Aoki teaches another strap (fig 8, member 16) wraps across a centerline of the shoe; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make the strap a bit longer to have more secure for the shoe.
Regarding claim 6, Aoki discloses the rotary dial is mounted on a lateral side of the shoe (fig 8).  
Regarding claims 10 and 20, Aoki teaches all limitations of claims 10 and 20 except the first lace portion and the second lace portion are both part of a same lace member, and wherein no portion of the lace member crosses over another portion of the lace member. However, Aoki teach another lacing system having first lace portion and the second lace portion are both part of a same lace member, and wherein no portion of the lace member crosses over another portion of the lace member (fig 8, members 18 and 40); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the lace by having no crossover portion because they are function equivalent  and held to lateral and medial sides of the upper together.
In general, applicant does not provide any criticality or unexpected results why the lacing system in claims 3-6, 10, 13-15, and 20 must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). In addition it appears that applicant does not provide any criticality or unexpected results why the strap must be that long and specific orientation. Therefore, such an inquiry should focus on the diverse functions attributed to each element as we// as the teachings in the specification as to how such a component could be implemented. One of ordinary skill in the art would be capable of determining the proper ratio without undue experimentation.	
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732